Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Caspi et al. (U.S. Pub No. 2010/0115084 A1)


27. Caspi creates a communication system for integrating at least one first communication terminal assigned to a user as a preferred device in a static configuration of the communication system and/or for dynamically switching from a first communication terminal used as a preferred device to a second communication terminal as a preferred device for providing a one-number service using the preferred device, to which a one-number service number is assigned[par 0019, The association between the communications device and the user (or location) may be established either statically or dynamically. The One Number Service Unit 220 implements the One Number Service feature, which allows a user to specify a single number to reach the user, regardless of how many devices the user has. The One Number Service Unit 220 maintains a preferred device list 226 associated with each user, specifying one or more communications devices or communications medium to which incoming communications are routed], comprising: a first communication terminal; a second communication terminal; a control device communicatively connected to the first communication terminal and the second communication terminal [fig 1, par 0016, One or more communications devices (108a-108n and 112a-112n) may be operably coupled to network 101. Communications devices include computing devices 108a-108n and other network capable devices 112a-112n. It is to be understood that a communications device may be any device capable of communicating via network 101]; the control device configured to statically assign the first communication terminal to a user to provide a one number service and statically assign the second communication terminal to the user to provide the one number service [par 0027, 0028, The One Number Service Unit 220 implements the One Number Service feature, which allows a user to specify a single number to reach the user, regardless of how many devices the user has. The One Number Service Unit 220 maintains a preferred device list 226 associated with each user, specifying one or more communications devices or communications medium to which incoming communications are routed]; the control device configured to dynamically assign at least one third communication terminal to at least one virtual device to associate the at least one third communication terminal with the user for the one number service so that the dynamic assignment of the at least one third communication terminal occurs without feedback [par 0019, The association between the communications device and the user (or location) may be established either statically or dynamically. The actual association may depend on the specific type of UC architecture or application used], and without updating all affected monitor points of all applications associated with the one number service [par 0027, The One Number Service Unit 220 maintains a preferred device list 226 associated with each user, specifying one or more communications devices or communications medium to which incoming communications are routed]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 26, 28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi et al. (U.S. Pub No. 2010/0115084 A1) in view of GU et al. (U.S. 2017/027220 A1).


13. Caspi create a computer-implemented method for integrating at least one first communication terminal assigned to a user as a preferred device in a static par 0019, The association between the communications device and the user (or location) may be established either statically or dynamically. The One Number Service Unit 220 implements the One Number Service feature, which allows a user to specify a single number to reach the user, regardless of how many devices the user has. The One Number Service Unit 220 maintains a preferred device list 226 associated with each user, specifying one or more communications devices or communications medium to which incoming communications are routed], 
 	Caspi fail to show comprising: statically assigning at least two communication terminals to the user; dynamically assigning a first preferred device of a group of devices to the user through a virtual device for alerting the user of a call directed to the user via the one number service so that the first preferred device is linked to the virtual device without feedback via a separate layer and so that dynamic assignment of the preferred device for the one number service occurs without updating all affected monitoring points for the one number service.
 	In an analogous art GU statically assigning at least two communication terminals to the user [par 0107, Bluetooth hub statically relays communication between multiple BLE devices and a client device (e.g., a smart phone). In an advertising state, a Bluetooth hub detects the broadcast packets of the original BLE devices (e.g., BLE Device1 and BLE Device2) through scanning. For example, the Bluetooth module II is assigned to original BLE Device1 and the Bluetooth module III is assigned to original BLE Device2], dynamically assigning a first preferred device of a group of devices to the user through a virtual device for alerting the user of a call directed to the user via the one number service so that the first preferred device is linked to the virtual device without feedback via a separate layer and so that dynamic assignment of the preferred device for the one number service occurs without updating all affected monitoring points for the one number service [par 0104, The static virtual device example can be considered as a dynamic virtual device or the dynamic virtual device example can be considered as a static virtual device under a special kind of configuration, in which the number of the dynamic virtual devices assigned to one Bluetooth chip unit is one].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi and Gu because blue tooth hub may be able to create two types of virtual devices: static virtual devices and dynamic virtual devices.


14. Caspi and Gu defines the method of claim 13 wherein the first preferred device is integrated and the first preferred device is dynamically assigned by at least one first unified communication (UC) application to an assigned configuration [Caspi, par 0002, Unified Communications (UC) applications are becoming the preferred communications solution for enterprises. These applications provide a multi-modal solution for real-time delivery of voice and data communications based on the preferred method and location of the system user].

15. Caspi and Gu illustrate the method of claim 14 wherein the first preferred device is dynamically assigned without any feedback [Caspi, par 0020, Dynamic association occurs when the communications system 100 actively selects the communications device and uses it in a particular communications session. For example, in a scenario when a user is waiting for an important call from a customer but is currently in the conference room instead of his office, he may configure a rule that routes calls from this customer to an extra shared telephone in the conference room].


16. Caspi and Gu The method of claim 14  wherein the first preferred device is dynamically assigned, without feedback, to an application environment which includes at least one second application software [Caspi, par 0020, 0028, Dynamic association occurs when the communications system 100 actively selects the communications device and uses it in a particular communications session. For example, in a scenario when a user is waiting for an important call from a customer but is currently in the conference room instead of his office, he may configure a rule that routes calls from this customer to an extra shared telephone in the conference room. The communications devices in the preferred device list 226 may also be used for the initiation of outgoing communications. Communications may include the transmission of video data, audio data, graphical data, text data, multimedia data, data files ora combination thereof. Other types of data or media may also be included in the communications. Such communications maybe used in various applications such as voice calls, video calls, video conferencing, e-mails, instant messages, file sharing and so forth].


26. Caspi teaches a non-transitory computer readable medium having a program defining a method that is executable by a communication apparatus when the program is run by that communication apparatus, the method comprising: statically assigning at least two communication terminals to a user [par 0019, The association between the communications device and the user (or location) may be established either statically or dynamically. The actual association may depend on the specific type of UC architecture or application used. Static association refers to the fixed association or identification of the communications device with at least one particular user]; so that dynamic assignment of the preferred device for the one number service occurs without updating all affected monitoring points for the one number service [par 0027, The One Number Service Unit 220 implements the One Number Service feature, which allows a user to specify a single number to reach the user, regardless of how many devices the user has. The One Number Service Unit 220 maintains a preferred device list 226 associated with each user, specifying one or more communications devices or communications medium to which incoming communications are routed].
 	Caspi fail to show dynamically assigning a first preferred device of a group of devices to the user through a virtual device for alerting the user of a call directed to the user via a one number service so that the first preferred device is linked to the virtual device without feedback via a separate layer.
par 0104, The static virtual device example can be considered as a dynamic virtual device or the dynamic virtual device example can be considered as a static virtual device under a special kind of configuration, in which the number of the dynamic virtual devices assigned to one Bluetooth chip unit is one].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi and Gu because blue tooth hub may be able to create two types of virtual devices: static virtual devices and dynamic virtual devices.

28. Caspi illustrates the communication system of claim 27, Caspi fail to show wherein dynamic assignment of the at least one third communication terminal to the at least one virtual device is performed so that the at least one third communication terminal is dynamically assignable as a preferred device for the one number service without device monitoring for the one number service having to be changed.
 	In an analogous art Gu show wherein dynamic assignment of the at least one third communication terminal to the at least one virtual device is performed so that the at least one third communication terminal is dynamically assignable as a preferred device for the one number service without device monitoring for the one number service having to be changed[par 0104, The static virtual device example can be considered as a dynamic virtual device or the dynamic virtual device example can be considered as a static virtual device under a special kind of configuration, in which the number of the dynamic virtual devices assigned to one Bluetooth chip unit is one].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi and Gu because blue tooth hub may be able to create two types of virtual devices: static virtual devices and dynamic virtual devices.

31. Caspi provides the communication system of claim 27, wherein the control device is configured to dynamically remove the at least one third communication terminal as a preferred device for the one number service in response to determining that the at least one third communication terminal is inactive [par 0023, It is to be understood that the power management protocol may be initiated with or without hardware PMM 116. If no hardware PMM 116 is provided, the LAN controller may simply initiate the power management protocol upon receipt of the "hibernate" command. The complexity of the communications device is advantageously reduced in such case. If hardware PMM 116 is provided, the LAN controller may initiate the power management protocol based on the "hibernate" input command and/or internal device knowledge. In other words, the "hibernate" input command serves as an additional factor for the LAN controller to consider in determining whether the device is to be placed in a "lower power state." Device knowledge includes, for example, the time that the device was last used, low battery condition, manual control and the like. For example, if device knowledge indicates that the device was inactive for a period of time],

 	In an analogous art Gu show assign a fourth communication terminal that is active to the at least one virtual device as a preferred device without device monitoring for the one number service having to be changed[par 0104, The static virtual device example can be considered as a dynamic virtual device or the dynamic virtual device example can be considered as a static virtual device under a special kind of configuration, in which the number of the dynamic virtual devices assigned to one Bluetooth chip unit is one].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi and Gu because blue tooth hub may be able to create two types of virtual devices: static virtual devices and dynamic virtual devices.



Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi et al. (U.S. Pub No. 2010/0115084 A1) in view of GU et al. (U.S. 2017/027220 A1) in further view of Patel et al. (U.S. Pub No. 2016/0088155 A1).


17. Caspi and Gu creates the method of claim 16 Caspi and Gu fail to show wherein the first preferred device is dynamically linked and activated or deactivated via the separate 
 	In an analogous art Patel show wherein the first preferred device is dynamically linked and activated or deactivated via the separate layer, the separate layer being a Computer Telephony Integration (CTI) layer corresponding to the virtual device[par 0030, 0043, This URL, in one embodiment, references a video conferencing virtual conference room. As the customer also joins this same virtual conference room, it in effect allows an agent to video conference with a customer. Rather than a "ringing" as described, the protocol may message an agent software by another means. The agent software that "answers" the message would reciprocally inform the CTI layer and/or Router layer, which is generalized here as the mechanism for maintaining and/or serving state and presence information of the agents].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Gu, and Patel because this provides a mechanism for maintaining and/or serving state and presence information of the agents.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi et al. (U.S. Pub No. 2010/0115084 A1) in view of GU et al. (U.S. 2017/027220 A1) in further view of Brewster et al. (U.S. Patent No. 5,870,464 B1).



 	In an analogous art Brewster show wherein the first preferred device is integrated and the first preferred device is dynamically assigned using Set and Get functions of an application software [col 12, In 1-14, The implication of is that ICRL does not support data structures or user defined types. If an ICRL script has to handle fields in a data structure, ICRL has to be given a set of Get/Set functions (in the function table) which work on a handle to that type of structure and return/set the individual fields in that structure].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Gu, and Brewster because compatibility issues like Unicode or multi-byte (international character set) compliance


19. Caspi and Gu defines the method of claim 18 Caspi and Gu fail to show wherein the first preferred device is dynamically assigned using Set/Get forwarding.
 	In an analogous art Brewster wherein the first preferred device is dynamically assigned using Set/Get forwarding [col 17, 7-12, ICRDB provides methods to perform queries on the database, find the count of records matching a query and standard forward/reverse traversals (enumeration) of the records. Additionally, within each record, ICRDB provides Get/Set methods per field].


20. Caspi, Gu, and Brewster provides the method of claim 18 Caspi and Gu fail to show wherein the first preferred device is dynamically assigned using Set/GetAgent State.
	 In an analogous art Brewster show wherein the first preferred device is dynamically assigned using Set/GetAgent State [col 43, In 5-14, Appendix C lists all teleohony functions, including function types GetRteReq, SetRteSelect, and GetAgentState. Those functions with type GetRteReq access information from the Route Request message which initiates the scripts execution. Functions having type SetRteSelect set fields in the Route Select message which is sent back to the ACD/PBX with routing instructions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Gu, and Brewster because compatibility issues like Unicode or multi-byte (international character set) compliance do not arise as the script will have external handlers which do the necessary work to provide compliance as necessary.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi et al. (U.S. Pub No. 2010/0115084 A1) in view of GU et al. (U.S. 2017/027220 A1) in further view of Bharadwaj et al. (U.S. Patent No. 5,870,464 B1).


21. Caspi and Gu disclose the method of claim 18 Caspi and Gu fail to show wherein activating or deactivating the first preferred device causes automatic deactivation or activation of other assigned devices of the group of devices.
 	In an analogous art Bharadwaj show wherein activating or deactivating the first preferred device causes automatic deactivation or activation of other assigned devices of the group of devices [par 0044, one configuration of a static table 400 which may include pre- provisioned groups of mobile stations 208. In the depicted Figure, the groups of mobile stations 208 may be associated with an SMS group users category 424. The table 400 may also include an SMSGroupID category 422 and an SMS Group IP category 426)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Gu, and Bharadwaj broadcast short message service (SMS) allows the transmission of short messages from a subscription service to a mobile unit.

Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi et al. (U.S. Pub No. 2010/0115084 A1) in view of GU et al. (U.S. 2017/027220 A1) in further view of UPADHYE et al. (U.S. Pub No. 2014/0250318 A1).


22. Caspi and Gu provides the method of claim 13, Caspi and Gu fail to show wherein the statically assigning at least two communication terminals to the user comprises: statically assigning a first communication terminal to the user via a first Computer Telephony Integration (CTI) layer for providing the one number service; statically assigning the second communication terminal to the user via a second CTI layer for providing the one number service; and wherein the dynamically assigning of the first preferred device of the group of devices to the user through the virtual device for alerting the user of a call directed to the user via the one number service comprises: dynamically assigning a third communication terminal to the virtual device to associate the third communication terminal with the user for the one number service via a third CTI layer that is independent of the first CTI layer and is independent of the second CTI layer.
 	In an analogous art Upadhye show wherein the statically assigning at least two communication terminals to the user comprises: statically assigning a first communication terminal to the user via a first Computer Telephony Integration (CTI) layer for providing the one number service; statically assigning the second communication terminal to the user via a second CTI layer for providing the one number service [par 0031, So for example, with reference to FIG. 3, static information in the routing table of Routing Module 142 may indicate that messaging module 144a is assigned to PG 120a. Static information may also include information showing which CTI Servers connect to which PGs in an ideal, load-balanced state. Static information may be based on the assumption that all CTI Servers in a cluster are open];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Gu, and Upadhye because CTI servers may be grouped in one or more clusters, where the clusters may route solicited events between the one or more agents and the one or more PG servers.
 	Gu shows wherein the dynamically assigning of the first preferred device of the group of devices to the user through the virtual device for alerting the user of a call directed to the user via the one number service comprises: dynamically assigning a third communication terminal to the virtual device to associate the third communication terminal with the user for the one number service via a third CTI layer that is independent of the first CTI layer and is independent of the second CTI layer[par 0104, The static virtual device example can be considered as a dynamic virtual device or the dynamic virtual device example can be considered as a static virtual device under a special kind of configuration, in which the number of the dynamic virtual devices assigned to one Bluetooth chip unit is one].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Upadhye, and Gu because blue tooth hub may be able to create two types of virtual devices: static virtual devices and dynamic virtual devices.



 	In an analogous Upadhye show wherein the dynamically assigning the third communication terminal to the virtual device via the third CTI layer is performed so that the third communication terminal is dynamically assigned without device monitoring for the one number service being changed [par 0030, Routing Module 142 and Memory Grid 140 may operate independently of the one or more CTI Servers in the cluster. This allows for stateless operation that may utilize the hardware efficiently and allows for realigning the system dynamically in reaction to failures of one or more CTI Servers in a cluster. Routing tables within Routing Module 142 may be populated dynamically by one or more agents. An agent may login to the system using an agent identifier and target PG the agent desires to communicate with].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Gu, and Upadhye because CTI servers may be grouped in one or more clusters, where the clusters may route solicited events between the one or more agents and the one or more PG servers.

Claims 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi et al. (U.S. Pub No. 2010/0115084 A1), GU et al. (U.S. 2017/027220 A1) in view .

24. Caspi, Gu, and Upadhye defines the method of claim 23, Caspi, Gu, Upadhye fail to show comprising: alerting the first communication terminal via the first CTI layer, the second communication terminal via the second CTI layer, and the third communication terminal via the third CTI layer in response to a call being directed to the user via the one number service.
 	In an analogous art  Miloslavsky show comprising: alerting the first communication terminal via the first CTI layer, the second communication terminal via the second CTI layer, and the third communication terminal via the third CTI layer in response to a call being directed to the user via the one number service [par 0139, . The matching CTI server is a routine which communicates and controls an associated switch one hand and, at the other hand, presents a common interface to the second and third layers. The second layer communicates with all the CTI servers in the first layer and all applications in the third layer. The third layer contains one or more applications which use the information contained in the second layer. In this embodiment, the second layer accumulates statistics on all aspects of the operation of the call centers, such as the agents and all activities of the automatic call distributors. The second layer provides this statistics to various applications in the third layer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Gu, Upadhye, and Miloslavsky because a method for establishing a home agent from an Internet-connected call center.

25. Caspi, Gu, Upadhye, and Miloslavsky teaches the method of claim 24, comprising: in response to determining that the third communication terminal is inactive and that a fourth communication terminal associated with the user that is within the group of devices is active [par 0023, It is to be understood that the power management protocol may be initiated with or without hardware PMM 116. If no hardware PMM 116 is provided, the LAN controller may simply initiate the power management protocol upon receipt of the "hibernate" command. The complexity of the communications device is advantageously reduced in such case. If hardware PMM 116 is provided, the LAN controller may initiate the power management protocol based on the "hibernate" input command and/or internal device knowledge. In other words, the "hibernate" input command serves as an additional factor for the LAN controller to consider in determining whether the device is to be placed in a "lower power state." Device knowledge includes, for example, the time that the device was last used, low battery condition, manual control and the like. For example, if device knowledge indicates that the device was inactive for a period of time], dynamically removing the third communication terminal as the preferred device for the one number service via the third CTI layer [par 0030, Power Management Unit (PMU) 104 may be configured to monitor the preferred device list 226 for changes made by the user. In one implementation, when the user specifies a new preferred device in the preferred device list 226, PMU 104 generates or updates a non-preferred device list (not-shown) associated with the user. For each communications device specified in the non-preferred device list or the hibernate-device list 228, PMU 104 is configurable to send a "hibernate" command to the communications device], 
 	Caspi, Upadhye, and Miloslavsky fail to show assigning the fourth communication terminal that is active to the virtual device as the preferred device for the one number service for the user via the third CTI layer without device monitoring for the one number service being changed.
 	In an analogous art Gu show assigning the fourth communication terminal that is active to the virtual device as the preferred device for the one number service for the user via the third CTI layer without device monitoring for the one number service being changed [par 0104, The static virtual device example can be considered as a dynamic virtual device or the dynamic virtual device example can be considered as a static virtual device under a special kind of configuration, in which the number of the dynamic virtual devices assigned to one Bluetooth chip unit is one].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Upadhye, Miloslavsky, and Gu because blue tooth hub may be able to create two types of virtual devices: static virtual devices and dynamic virtual devices.

Claims 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi et al. (U.S. Pub No. 2010/0115084 A1) in view of GU et al. (U.S. 2017/027220 A1) in  further view of Miloslavsky et al. (U.S. Pub No. 2002/0001300 A1).



 	In an analogous art Miloslavsky show wherein the control device is configured so that a call directed to the user via the one number service is alerted at the first communication terminal, the second communication terminal, and that least one third communication terminal via a first Computer Telephony Integration (CTI) layer, a second CTI layer, and a CTI layer [par 0139,  The matching CTI server is a routine which communicates and controls an associated switch one hand and, at the other hand, presents a common interface to the second and third layers. The second layer communicates with all the CTI servers in the first layer and all applications in the third layer. The third layer contains one or more applications which use the information contained in the second layer. In this embodiment, the second layer accumulates statistics on all aspects of the operation of the call centers, such as the agents and all activities of the automatic call distributors. The second layer provides this statistics to various applications in the third layer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi, Gu, and Miloslavsky because a method for establishing a home agent from an Internet-connected call center.



 	In an analogous art Gu show comprising: the at least one third communication terminal connected to the control device, the control device associating the at least one third communication terminal with the user via the at least one virtual device of the third CTI layer[par 0104, The static virtual device example can be considered as a dynamic virtual device or the dynamic virtual device example can be considered as a static virtual device under a special kind of configuration, in which the number of the dynamic virtual devices assigned to one Bluetooth chip unit is one].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Caspi and Gu because blue tooth hub may be able to create two types of virtual devices: static virtual devices and dynamic virtual devices.
 	Caspi shows the at least one third communication terminal comprising a device that is external to a network that includes the control device, the first communication terminal and the second communication terminal [par 0017, First party control is provided by the network application program 114 that directly invokes telephony requests against a telephony switch, via for example, SIP. Third party control is provided by an external client which sends a request to the UC server, which in turn 
 




Response to Arguments

The currently pending claims have not been examined or rejected. These claims are therefore allowable. Further, no office action has yet been issued in this application that examines the currently pending claims. The next office action therefore must be a non-final office action or a notice of allowance.

The examiner agrees the action is non-final.

However, this reference fails to teach or suggest such a modification. Further, none of the cited art teaches or suggests that a dynamic assignment of a first preferred device of a group of devices to the user via a virtual device for alerting the user of a call directed to the user via the one number service so that the first preferred device is linked to the virtual device without feedback via a separate layer and so that dynamic assignment of the preferred device for the one number service occurs without updating all affected monitoring points for the one number 

The applicant arguments are moot in view of newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468